r.__-n

lf\\

FILE§D

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JuN 1 4 2013
Juan Carlos Olivo Ramirez, ) (:|erk u s D. _
l °°'l"'vvrcisctl»'§l§"d
Petitioner, )
)
v ) Civil Action No. 4
) /3 c 90 /
)
United States of America, )
)
Respondent. )

MEMORANDUM OPINION

Petitioner, proceeding pro se, has submitted an application for a writ of habeas corpus
under 28 U.S.C. § 2254, along with an application to proceed z`rz forma pauperis. The Court will
grant the application to proceed in forma pauperis and will dismiss the case for lack of
jurisdiction.

Petitioner is a North Carolina state prisoner incarcerated at the Johnston Correctional
institution in Smithfield, North Carolina. He challenges his conviction following a jury trial,
claiming that he is innocent of first-degree murder and statutory rape of a child. See Petition at
l-2, 6, 8. Petitioner seeks to "set aside [the] first degree murder conviction [and] remand for [an]
evidentiary hearing," Ia’. at l6.

Federal court review of state convictions is available under 28 U.S.C. § 2254 only after
the exhaustion of available state remedies. See 28 U.S.C. §2254(b)(l). Thereafter, "an
application for a writ of habeas corpus [] made by a person in custody under the judgment and
sentence of a State court . . . may be filed in the district court for the district wherein such person

is in custody or in the district court for the district within which the State court was held which

\

convicted and sentenced [petitioner] and each of such district courts shall have concurrent
jurisdiction to entertain the application." 28 U.S.C. § 224l(d). Although petitioner has added
"Complaint" to the caption of the Petition, "it is well-settled that a prisoner seeking relief from
his conviction or sentence may not bring [a civil] action" for injunctive relief. Williams v. Hill,
74 F.3d 1339, 1340 (D.C. Cir.l996) (citations omitted). Since this Court lacks jurisdiction over
petitioner’s § 2254 application, this action will be dismissed. See Olivo Ramirez v. United States

of America, No. 13-513 (UNA) (D.D.C. Apr. 16, 2013) (same). A separate Order accompanies

w »@»»~»

united sr?{@s maria Judg@

this Memorandum Opinion.

Date: June S% ,2013